Judgment unanimously affirmed. Memorandum: Examination of the five controlling factors enumerated in People v Taranovich (37 NY2d 442, 445) leads us to conclude that defendant was not denied his constitutional right to a speedy trial. He entered a plea of guilty on the date set for trial, just over nine months from the date of indictment, at which time the People had announced their readiness for trial. A portion of the delay was attributable to defendant’s omnibus motion and subsequent motion to dismiss for insufficiency of the evidence before the Grand Jury. As found by the court, no portion of the delay was "asked for, *978granted or chargeable to the People.” Although defendant was incarcerated throughout, his incarceration was a consequence of a prior conviction. Indeed, it was during the course of that incarceration that the instant charges arose. Finally, defendant has neither claimed nor demonstrated any prejudice from the slight delay, nor do we perceive any. (Appeal from judgment of Oneida County Court, Cunningham, J.—attempted promoting of prison contraband, first degree.) Present —Denman, J. P., Boomer, Pine, Balio and Davis, JJ.